Citation Nr: 1202781	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-38 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to June 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied entitlement to service connection for a right knee condition.  

The Veteran provided testimony before the undersigned at the RO in September 2010.  A transcript is of record.

In December 2008 the Board remanded the claim for additional development.  


FINDING OF FACT

A right knee disability, diagnosed as chondromalacia patella, began during active service.  


CONCLUSION OF LAW

A right knee disability was incurred as a result of active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).   

The provisions of 38 U.S.C.A. § 1111 require clear and unmistakable evidence of both a preexisting condition and that the condition was not aggravated in service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background
 
A December 1970 report of medical history completed for entrance into service shows that the Veteran reported that right knee cartilage had been removed at the when he was 18.  A physician wrote on the report of medical history that there was a swollen right knee and possible torn cartilage.

On the entrance examination in December 1970, no right knee abnormality was noted.  The December 1970 examination report also includes a notation which appears to say "6/71- Knox- Fit."  A July 1971 follow-up entrance examination documented that the Veteran had injured his right knee prior to service, and that he had had cartilage removed.  The examination indicated that a July 1971 examination revealed no disqualifying defects and he was deemed fit for military service.  

A July 1971 treatment note from the medical department of the Marine Corps recruit depot noted the Veteran's reports of a football injury in 1968, torn cartilage, and no surgeries.  The knee examination was negative for effusion or instability and the collateral ligaments were "tight."  The examiner noted the knee was completely within normal limits and that he was fit for duty.  

In January 1972, the Veteran reported a history of knee trouble, for which he had undergone treatment with civilian doctors prior to service and had worn a knee brace until it was taken away in boot camp.  However, he reported that his present knee pain began during service around November 1971.  The examination revealed no swelling or edema and was negative for any deformity.  

An orthopedic record dated in February 1972 shows a diagnosis of chondromalacia patella.  The Veteran was seen again in May 1972 when a possible torn medial meniscus of the right knee was noted.  X-rays were unremarkable.  A June 1972 arthrogram revealed a slight defect in the medial meniscus; however, there was no obvious tear or internal derangement noted.  The Veteran was seen several more times for right knee pain and was diagnosed with chondromalacia patella in December 1972 and February 1973.  Despite the right knee treatment during service; however, a right knee condition was not found during the May 1973 separation examination.    

The Veteran reported during the September 2010 Board hearing that his pre-service right knee injury had healed and was asymptomatic at the time of his entrance into the military.  He asserted that his right knee condition was caused by service.  

Most recently, the Veteran submitted a statement asserting that he had been examined by an orthopedic doctor prior to enlistment who told him that his right knee was 100 percent healed.  He stated that this record was missing from the claims file and that he was reminded of it by his sister.  

Analysis

Although the report of medical history at service entrance showed a history of pre-existing right knee disability and may even have included a current report of swelling; no right knee disability was reported on the examination when the Veteran was accepted for service.  As such the presumption of soundness is for application.

There seems to be little dispute that the Veteran had a pre-existing injury to the right knee; hence there is clear and unmistakable evidence of a pre-existing disability.  Nevertheless, the evidence is not clear and unmistakable on the question of aggravation.  

In this regard, the Veteran has reported that his right knee injury had completely healed prior to service and in-service examinations early in his period of service showed no right knee disability.  Symptoms were reported only after the Veteran had been in service for several months.  Therefore, it cannot be said that his right knee disability was clearly and unmistakably not aggravated by service.  

The record clearly demonstrates a current disability, to include chondromalacia patella and degenerative arthritis of the right knee.  Service treatment records demonstrate that he was diagnosed as having chondromalacia patella during service.  

The Veteran, his family, and friends have submitted statements asserting that his current right knee disability began during service and has continued since.  They are competent to report the current symptoms of his right knee disability that they have experienced or witnessed and when such symptoms began.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  These statements have been consistent and are found to be credible.  

While the May 1973 separation examination did not document any complaints or diagnosis of a right knee disability, the Veteran reported during the September 2010 Board hearing that his separation examination was cursory and also failed to note his tattoo.  Additionally, while the record demonstrates that the Veteran sustained two additional post-service right knee injuries in 1985 and 1991, it also demonstrates that he had been treated for his right knee disability prior to these injuries.  In November 1983, the Veteran underwent an arthroscopic examination where internal derangement of the right knee, type undiagnosed, was found.  

The Veteran has received several VA examinations throughout the appeal.  A November 2007 VA examiner concluded that the Veteran's right knee disability was not likely directly related to active duty service.  However, while the examiner noted the right knee injury prior to service as well as the in-service and post-service right knee treatment, the fact that the Veteran's knee was found to be within normal limits upon enlistment in July 1971 was not discussed.  Moreover, the examiner noted that status post arthroscopy in 1983 was essentially negative; however, as noted above, internal derangement of the right knee was diagnosed.  It also does not appear that the examiner took the Veteran's reports of continuity of symptoms since service into consideration.

The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).   

While the history and current right knee symptoms were discussed in a June 2008 VA examination, an opinion regarding etiology was not provided for the right knee disability.  

In a January 2011 VA examination and March 2011 addendum, an examiner stated that considering the fact that the Veteran had a previous injury to the right knee prior to service and has experienced injuries to the right knee at least twice since the military, the current right knee disability was not as likely as not directly related to or aggravated by active duty service.  However, the March 2011 examiner did not note the findings of a normal right knee in July 1971.  

Moreover, while the examiner found significant the 1985 and 1991 post-service injuries, and the internal derangement of the right knee diagnosed in 1983; the examiner did not discuss the Veteran's reports of continuity and symptoms prior to these injuries.  Therefore, the January 2011 VA examination is of limited probative value.  See Dalton; Nieves-Rodriquez.  

In support of the claim, a July 2008 letter from Dr. T.P.W., who stated that since the Veteran was not having any knee discomfort during induction and then did have documented knee symptoms during active duty, it would appear that his knee disability would be related to his service.  

In, a September 2010 letter Dr. J.C.Y. stated that the medical records, including the treatment in 1983 and 1985, tended to support the diagnosis of chondromalacia patella.  Although the physician's statement that the records did not indicate that the Veteran had any further injury after discharge is clearly erroneous, the opinion that chondromalacia was present in 1983 and 1985 prior to the post-service injuries provides further support to the Veteran's claim of continuity of symptoms from chondromalacia as diagnosed during service.  

Resolving all doubt in the favor of the Veteran, the Board finds that the weight of the evidence is in favor of finding that the current right knee disability was incurred during or as a result of active duty service and service connection is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a right knee disability is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


